                          UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


STACY-JO BARNES; and

ENA BARNES,



       Plaintiffs,



v.                                                       Case No. 6:19-cv-1428-Orl-37GJK



FEDERAL COMMUNICATION
COMMISSION; FEDERAL BUREAU OF
INVESTIGATION; and NATIONAL
SECURITY AGENCY,



       Defendants.

_____________________________________

                                         ORDER
       Plaintiffs, proceeding pro se, allege that Defendants wiretapped their phones,

hacked their computers, tampered with their mail, installed cameras in their home, and

disclosed information found through this surveillance to third parties, including the

media and Plaintiffs’ friends. (Doc. 1 (“Complaint”).) This is the third time that Plaintiffs

have filed a complaint against Defendants regarding these allegations. See Barnes v. FCC,

FBI, and NSA, No. 6:16-cv-1585-Orl-18TBS; Barnes v. FCC, FBI, and NSA, No. 6:18-cv-634-

Orl-18GJK. Plaintiffs’ Complaint mentions violations of various constitutional


                                             1
amendments, the Privacy Act of 1974, the Patriot Act, the Electronic Communications

Privacy Act, and the Wiretap Act. (Doc. 1.) Plaintiffs also allege numerous torts, including

invasion of privacy, misappropriation, and slander. (Id.)

       Plaintiff filed a motion to proceed in forma pauperis (Doc. 2 (“IFP Motion”)),

triggering a review of the Complaint under 28 U.S.C. § 1915(e)(2)(B). On referral, U.S.

Magistrate Judge Gregory J. Kelly recommended that: (1) Plaintiffs’ IFP Motion be

denied; and (2) Plaintiffs’ Complaint be dismissed with prejudice. (Doc. 8 (“R&R”).)

Specifically, Magistrate Judge Kelly determined that Plaintiffs’ allegations were frivolous

and failed to state a claim under Federal Rule of Civil Procedure 8. (Id.) Plaintiffs object

to the R&R. (Doc. 11.) On review, the Court finds that the R&R should be adopted in part

and rejected to the extent it recommends dismissing the Complaint with prejudice.

                                 I.     LEGAL STANDARDS

       When a party objects to a magistrate judge’s findings, the district court must

“make a de novo determination of those portions of the report . . . to which objection is

made.” 28 U.S.C. § 636(b)(1)(C). The district court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” Id. The

district court must consider the record and factual issues based on the record

independent of the magistrate judge’s report. Ernest S. ex rel. Jeffrey S. v. State Bd. of Educ.

of State of Ga., 896 F.2d 507, 513 (11th Cir. 1990).

                                       II.     ANALYSIS

   Before a plaintiff may proceed in forma pauperis—as Plaintiff seeks to do in this case

(see Doc. 2)—the court must review the complaint to determine whether it is frivolous,

                                               2
malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

against an immune defendant. 28 U.S.C. § 1915(e)(2).

       A dismissal under § 1915 for failure to state a claim upon which relief may be

granted is governed by the same standard as dismissal under Federal Rule of Procedure

12(b)(6). Weakley v. Connolly, 714 F. App’x 972, 973 (11th Cir. 2018); see also Mitchell v.

Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997) (“The language of section 1915(e)(2)(B)(ii)

tracks the language of Federal Rule of Civil Procedure 12(b)(6) . . . .”).

       To survive dismissal, a complaint must contain sufficient factual matter to “state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). In testing the sufficiency of a complaint, courts do not consider other matters

outside the four corners of the pleading and must: (1) disregard conclusory allegations,

bald legal assertions, and formulaic recitation of the elements of a claim; (2) accept the

truth of well-pled factual allegations; and (3) view well-pled facts in the light most

favorable to the plaintiff. See Hayes v. U.S. Bank Nat’l Ass’n, 648 F. App’x 883, 887

(11th Cir. 2016); Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002).

       Plaintiffs contend that they have facts and evidence to support their Complaint

but have failed to provide those facts. (See Docs. 1, 11.) For example, Plaintiffs allege that

they “have substantial evidence of the surveillance cameras installed in their cable boxes”

and of “medical history being posted on the Internet by federal defendants.” (Doc. 11, p.

1–2.) Although Plaintiffs are not required to put forth evidence at this stage, Plaintiffs’

allegations, as they currently stand, are not plausible on their face. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (“A claim has facial plausibility when the plaintiff pleads factual content

                                              3
that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”). The Court is unable to draw a reasonable inference of misconduct

from Plaintiffs’ Complaint, and additional factual allegations are necessary to push the

Complaint beyond mere conclusions and into plausibility.


          However, as Plaintiffs are proceeding pro se, the Court will provide Plaintiffs one

final opportunity to file an amended complaint that adequately establishes that Plaintiffs

have a plausible, non-frivolous claim. Before doing so, Plaintiffs are encouraged to

consult the resources available to pro se litigants on the Court’s website. 1 Plaintiffs should

also take advantage of the in-person legal information program, which is provided free

of charge and administered every Tuesday from 11:00 a.m. to 12:30 p.m. at the George C.

Young U.S. Courthouse, 401 W. Central Blvd., Orlando, Florida 32801. 2 Contact

information is located on the Court’s website, http://www.flmd.uscourts.gov/.


                                     III.   CONCLUSION

          Having conducted an independent, de novo review of the portions of the record

to which Plaintiffs objected, the Court agrees with the findings and conclusions set forth

in the R&R. Accordingly, it is ORDERED AND ADJUDGED as follows:

          1.    Plaintiff’s Objection to Report and Recommendation (Doc. 11) is

                OVERRULED.

          2.    U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation




      1   http://www.flmd.uscourts.gov/litigants-without-lawyers.
      2 http://www.flmd.uscourts.gov/legal-information-program.


                                               4
               (Doc. 8) is REJECTED to the extent it recommends dismissing the

               Complaint with prejudice; all else is ADOPTED, CONFIRMED, and made

               a part of this Order.

      3.       The Clerk is DIRECTED to terminate Plaintiff’s motion for leave to proceed

               in forma pauperis (Doc. 2).

      4.       On or before Tuesday, September 24, 2019, Plaintiff may file an amended

               complaint correcting the deficiencies identified in the Report and

               Recommendation (Doc. 8) as well as file a renewed motion for leave to

               proceed in forma pauperis. Failure to timely file will result in the closure of

               this action without further notice.

      DONE AND ORDERED in Chambers in Orlando, Florida, on September 10, 2019.




Copies to:

Pro se party




                                              5
